

116 HR 6320 IH: Small Contractor Stability Act of 2020
U.S. House of Representatives
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6320IN THE HOUSE OF REPRESENTATIVESMarch 23, 2020Mr. Veasey introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to increase caps on sole source contract awards to certain small business concerns, and for other purposes.1.Short titleThis Act may be cited as the Small Contractor Stability Act of 2020.2.Sole source contracts for certain small business concerns(a)DefinitionsIn this section—(1)the term contracting officer has the meaning given the term in section 36(e) of the Small Business Act (15 U.S.C. 657f(e));(2)the term economically disadvantaged women-owned small business has the meaning given the term in section 127.102 of title 13, Code of Federal Regulations, or any succcessor regulation;(3)the term HUBZone small business concern has the meaning given the term in section 31(b) of the Small Business Act (15 U.S.C. 657a(b));(4)the term SCORE means the Service Corps of Retired Executives program established under section 8(b)(1)(B) of the Small Business Act (15 U.S.C. 637(b)(1)(B));(5)the term small business concern owned and controlled by service-disabled veterans has the meaning given the term in section 3(q) of the Small Business Act (15 U.S.C. 632(q)); and(6)the term small business concern owned and controlled by women has the meaning given the term in section 8(m) of the Small Business Act (15 U.S.C. 637(m)).(b)Temporary sole-Source award parity among contracting programsNotwithstanding any other provision of law or regulation, during the period beginning on the date of enactment of this section and ending on September 30, 2021, with respect to a small business concern owned and controlled by women, an economically disadvantaged women-owned small business, a HUBZone small business concern, or a small business concern owned and controlled by service-disabled veterans, a contracting officer may award a sole source contract to the small business concern if the anticipated award price of the contract will not exceed the maximum permissible amount for the contract, as provided under the applicable provision of the Small Business Act (15 U.S.C. 631 et seq.), as amended by this subsection.(c)Increasing sole source caps(1)Qualified hubzone small business concernsSection 31(c)(2)(A)(ii) of the Small Business Act (15 U.S.C. 657a(c)(2)(A)(ii)) is amended—(A)in subclause (I), by striking $5,000,000 and inserting $10,000,000; and(B)in subclause (II), by striking $3,000,000 and inserting $8,000,000.(2)Small business concerns owned and controlled by service-disabled veteransSection 36(a)(2) of the Small Business Act (15 U.S.C. 657f(a)(2)) is amended—(A)in subparagraph (A), by striking $5,000,000 and inserting $10,000,000; and(B)in subparagraph (B), by striking $3,000,000 and inserting $8,000,000.(3)Small business concerns owned and controlled by socially and economically disadvantaged individualsSection 8(a)(1)(D)(i)(II) of the Small Business Act (15 U.S.C. 637(a)(1)(D)(i)(II)) is amended—(A)by striking $5,000,000 and inserting $10,000,000; and(B)by striking $3,000,000 and inserting $8,000,000.(4)Certain small business concerns owned and controlled by womenSection 8(m) of the Small Business Act (15 U.S.C. 637(m)) is amended—(A)in paragraph (7)(B)—(i)in clause (i), by striking $6,500,000 and inserting $10,000,000; and(ii)in clause (ii), by striking $4,000,000 and inserting $8,000,000; and(B)in paragraph (8)(B)—(i)in clause (i), by striking $6,500,000 and inserting $10,000,000; and(ii)in clause (ii), by striking $4,000,000 and inserting $8,000,000.(d)8(a) ExtensionThe Administrator of the Small Business Administration shall allow a participant in the program established under section 8(a) of the Small Business Act on the date of enactment of this section to extend such participation by a period of 1 year.